Citation Nr: 1436303	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 19, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Boise, Idaho.  

The May 2008 rating decision effectuated a grant of entitlement to service connection for PTSD in a February 2008 Board decision and assigned an initial rating of 70 percent from May 31, 2001 to September 19, 2005 and of 50 percent thereafter.  Based on a review examination performed in December 2008, a rating in excess of 50 percent rating was denied in a January 2009 rating decision.  In October 2009, the Veteran disagreed with the 50 percent rating assigned from September 19, 2005 only.  

Additional evidence in the form of VA treatment notes were received within one year of the May 2008 rating decision; therefore, that decision was not final, and that evidence, as well as the January 2009 rating decision are considered part of the May 2008 rating decision.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the Board determines that the May 2008 rating decision is on appeal.  Even so, as the Veteran explicitly disagreed only with the 50 percent rating, the Board will not address the propriety of the 70 percent rating in effect prior to September 19, 2005.  See AB v. Brown, 6 Vet. App. 35 (1993).

Further, one of the issues certified to the Board was whether there was clear and unmistakable error in the May 2008 rating decision that reduced the Veteran's rating for PTSD.  However, as indicated by the above paragraph, the assignment of the 50 percent rating was part of a staged rating assigned in the May 2008 rating decision.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, it was not a reduction as defined by VA regulations.  Further, a claim for clear and unmistakable error is only applicable to rating decisions that have become final.  38 C.F.R. 
§ 3.104 (2013).  Hence, there can be no issue of clear and unmistakable error in the May 2008 rating decision, and the Board has removed that issue from the appeal.  As this conclusion was also reached by the Veteran, as indicated by his representative in a June 2014 submission, the Board finds that no prejudice has resulted from this action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that the appeal must be remanded for further development of the claim by scheduling another VA examination and obtaining additional VA treatment notes.  The Veteran's most recent VA examination was in December 2008, and the findings are too remote to be a basis for the determination of the severity of the Veteran's PTSD   In addition, treatment records dated after December 2008 suggest that the Veteran's PTSD may have become worse since that examination.  Therefore, the Board determines that the appeal must be remanded so the Veteran may be provided another VA examination.  

Further, the record reflects that the Veteran receives VA mental health treatment from within the Spokane VA Medical Center (VAMC).  The most recent VA treatment note of record is dated in March 2013.  Therefore, all outstanding VA treatment records from the Spokane VAMC and any associated outpatient clinics dated from March 2013 forward should be added to the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, relevant VA treatment notes were submitted by the Veteran and obtained directly by the RO after the last supplemental statement of the case was issued in August 2010.  See 38 C.F.R. § 20.1304 (2013).  The Veteran did not waive agency of original jurisdiction (AOJ) consideration of this evidence. Id.  Thus, the appeal must be remanded to allow for AOJ review of this evidence. 
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records dated from March 2013 to the present for the Veteran from the Spokane, Washington VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.    

A complete rationale for the opinion advanced must be provided. 

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



